Citation Nr: 0628715	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  99-00 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a skin disorder due to 
exposure to herbicides, claimed as seborrheic keratosis, 
neurotic angioderma, follicular hyperkeratosis, fungal 
infection of the toenails, athlete's foot, and folliculaitis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1966 to 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (RO), which denied the veteran's claim 
to reopen the issue of entitlement to service connection for 
a skin disorder.

In March 2003, the appellant testified during a hearing 
before the undersigned.  Unfortunately, due to technical 
difficulties, the recording of the hearing was inaudible and 
could not be transcribed.
 
An RO hearing was conducted February 2004 before a Veterans 
Law Judge, during which the veteran testified regarding his 
syptomalogy.  A transcript of the hearing is of record.

In a July 2004 Board decision, the Veterans Law Judge who 
presided over the February 2004 hearing, reopened the issue 
of service connection for a skin disorder due to exposure to 
herbicides, and remanded the issue for further development.

Subsequently, the Veterans Law Judge retired from the Board.

In June 2006, the Board notified the veteran of the 
retirement and offered him another opportunity for a hearing 
before another Veterans Law Judge.  The Board notified him 
that he had 30 days from the date of the letter to respond.  
The veteran has not responded within the 30 day time period.  
Therefore, the veteran has waived his right to a hearing, and 
the Board will address the issue on appeal.





FINDING OF FACT

A skin disorder due to exposure to herbicides, claimed as 
seborrheic keratosis, neurotic angioderma, follicular 
hyperkeratosis, fungal infection of the toenails, athlete's 
foot, and folliculaitis, is not shown by competent medical 
evidence to be related to service, including as a result of 
exposure to herbicides.


CONCLUSION OF LAW

A skin disorder due to exposure to herbicides, claimed as 
seborrheic keratosis, neurotic angioderma, follicular 
hyperkeratosis, fungal infection of the toenails, athlete's 
foot, and folliculaitis, was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The appellant must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate the claim service connection 
claim on appeal.  This includes obtaining all relevant 
evidence adequately identified in the record, and in some 
cases, affording VA examinations.  38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in October 2004, after 
the Board reopened the issue on appeal, fulfills the 
provisions of 38 U.S.C.A. § 5103(a) save for a failure to 
provide notice of the type of evidence necessary to establish 
a disability rating or effective date for the disability on 
appeal.  The failure to provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal is harmless 
because the preponderance of the evidence is against the 
appellant's claim for service connection.  Hence, any 
questions as to the appropriate disability rating to be 
assigned are moot.

Under 38 U.S.C.A. § 5103(a) notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
While VA failed to follow this sequence, since the October 
1998 rating decision, the content of the notice provided to 
the appellant fully complied with the requirements of that 
statute.  The veteran has been afforded a meaningful 
opportunity to participate in the adjudication of his claim, 
to include the opportunity to present pertinent evidence.  
Thus any error in the timing was harmless, the appellant was 
not prejudiced, and the Board may proceed to decide this 
appeal.  Simply put, there is no evidence any VA error in 
notifying the appellant that reasonably affects the fairness 
of this adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claim. 





Background

The service medical records are negative for any complaints, 
treatment or diagnosis of any skin disorders.

In an August 1998 VA examination, the veteran reported he had 
a recurrent rash for 20 years.  The examiner's impression was 
atopic neurodermatitis.

In November 2004, the veteran was examined by his private 
certified family nurse practitioner (CFNP).  The veteran 
complained of multiple skin lesions, rashes and skin 
breakouts.  The CFNP diagnosed seborrheic keratosis.

In March 2005, the CFNP reported the veteran was having 
intermittent skin lesions ranging from rashes, seborrheic 
keratosis to cyst-like lesions.

In July 2005, the veteran underwent a VA examination.  The 
veteran complained of a nonspecific rash that started on one 
his extremities and had waxed and waned on various part of 
his skin ever since.  He denied itching but rather described 
an occasional burning sensation.  The veteran described white 
scaly skin in between several toes with onset years ago after 
Vietnam.  He reported no vesicles, acne, or sun sensitivity.  
The examiner reported the veteran had on the left arm, right 
medial thigh, and right lateral calf four 6mm firm dermal 
papules.  The left index finger showed an ill-defined red 
patch with scale and two crusted erosions, no vesicles.  The 
left forearm showed two 5mm purpuric macules.  The right 
nasal side wall showed a 5mm brown macule.  The left fourth 
toeweb showed fine scale and minimal maceration.  

The July 2005 VA examiner diagnosed the veteran with benign 
dermatofibromas on the left arm, right medial thigh, right 
lateral calf; tinea pedis (KOH proven) with probably tinea 
unguium; nonspecific eczematous patch on the dorsal left 
index finger suggestive of contact dermatitis, xerotic 
eczema, focal hand eczema; nonspecific purpura on the left 
forearm likely from scratching or rubbing; and benign solar 
lentigo on the right nasal sidewall.  It was the examiner's 
clinical opinion that none of the active dermatologic 
disorders was related to this veteran's active service 
including his exposure to Agent Orange.

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the appellant suffers from 
disability resulting from any injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
 §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that he was not exposed to any such agent during 
that service.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he served in the Republic of Vietnam.  
38 C.F.R. § 3.307.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, chloracne shall be service-
connected if the requirements of 38 U.S.C.A. § 1116, 
38 C.F.R. § 3.307 are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied; 
chloracne or other acneform diseases consistent with 
chloracne, Type II diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancer (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  See 38 C.F.R. § 3.309(e).  Chloracne, 
porphyria cutanea tarda, and subacute peripheral neuropathy 
must be manifest within one year after the last exposure to 
an herbicide agent and respiratory cancers within 30 years.  
38 C.F.R. § 3.307(a)(6).  For the purposes of this section, 
the term acute and subacute peripheral neuropathy means 
transit peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  38 C.F.R. § 3.309(e).  

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).  
Hence, the veteran may establish service connection for a 
skin disorder by presenting evidence which shows that it was 
at least as likely as not that the disease was caused by in-
service exposure to Agent Orange.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.303(d).



Analysis

Because the veteran served in Vietnam he is presumed to have 
been exposed to herbicides during such service.  38 C.F.R. 
§ 3.307.  After reviewing the record, however, the 
preponderance of the evidence is shown to be against finding 
that a skin disorder is related to his military service, to 
include due to any in-service herbicide exposure. 

A review of the record indicates the veteran served in 
Vietnam; however, the veteran has not been diagnosed with any 
disability, which may be presumed to be the result of Agent 
Orange exposure under the provisions of 38 U.S.C.A. § 3.309.  
The evidence of record would not support a finding that the 
veteran was ever diagnosed with any one of the diseases 
subject to presumptive service connection as listed in the 
regulations.  None of the examinations, either through VA or 
private physicians, have diagnosed any of the veteran's skin 
disorders as connected to herbicide exposure.  Chloracne or 
other acneform diseases consistent with chloracne and not 
seborrheic keratosis, neurotic angioderma, follicular 
hyperkeratosis, fungal infection of the toenails, athlete's 
foot and folliculitis warrant presumptive service connection 
on the basis of exposure to Agent Orange during service.  
38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Thus, although the 
veteran may have been exposed to herbicides during his period 
of service in Vietnam, such exposure, absent a diagnosis of a 
disease enumerated in section 3.309, is insufficient to 
presume that his diagnosed skin disorder was incurred as a 
result of his service.  38 C.F.R. § 3.307(a). 

The record reflects a considerable length of time between the 
veteran's separation from service and his initial diagnosis 
of a skin disorder.  Given the length of time between the 
veteran's active duty and the post service diagnosis of a 
skin disorder, approximately twenty-five years after service, 
the preponderance of the competent evidence of record is 
against finding a continuity of objectively verifiable 
symptomatology.  38 C.F.R. § 3.303(d); Maxson v. West, 12 
Vet. App. 453 (1999) (Service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service.)
 
While the veteran is not prohibited from presenting medical 
evidence establishing a nexus between his herbicide exposure 
and his alleged disability, the preponderance of the evidence 
is against finding that he has done so.  Combee.  As such, 
service connection must be denied.

Since the preponderance of the competent evidence is against 
this claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for a skin disorder due to 
exposure to herbicides, claimed as seborrheic keratosis, 
neurotic angioderma, follicular hyperkeratosis, fungal 
infection of the toenails, athlete's foot, and folliculaitis, 
is denied.




____________________________________________
CHRISTOPHER J. GEARIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


